Opinion issued February 27, 2014




                                    In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-13-00724-CR
                           ———————————
                 GREGORY ANTHONY SKERO, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 338th District Court
                           Harris County, Texas
                       Trial Court Case No. 1386698


                         MEMORANDUM OPINION

      Appellant, Gregory Anthony Skero, has filed a motion to dismiss the appeal.

The motion is signed by the appellant and his attorney, in compliance with Texas

Rule of Appellate Procedure 42.2(a). See TEX. R. APP. P. 42.2(a). No opinion has
issued, and more than 10 days have passed and no party has responded to the

motion. See TEX. R. APP. P. 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.2(a), 43.2(f). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Bland, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2